ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Richard J. Linnerooth had committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent engaged in criminal conduct by possessing and attempting to possess cocaine in violation of 21 U.S.C. §§ 844(a) and 846.
After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand and 2 years unsupervised probation. Respondent further agreed to the imposition and payment *409of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Richard J. Linnerooth, hereby is publicly reprimanded and placed on unsupervised probation for a period of 2 years, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That respondent’s probation shall be subject to the following conditions:
a. Respondent shall maintain total abstinence from all controlled substances, except that respondent may use prescription drugs in accordance with the directions of a prescribing physician.
b. Respondent shall attend meetings of either Alcoholics or Narcotics Anonymous at least two times per month. Respondent shall, without a specific reminder or request, submit to the Director a quarterly attendance verification on a form provided by the Director.
c. Upon request by the Director, respondent shall submit to random urinalysis for drug screening at respondent’s expense at a facility to be approved by the Director.
3. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.